--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1


Execution Copy


SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this “Separation Agreement”) is
made by and between BIMINI CAPITAL MANAGEMENT, INC., a Maryland corporation (the
“Company”), and JEFFREY ZIMMER (“Executive”).  The Company and the Executive may
be referred to collectively herein from time to time as “the Parties.”
WHEREAS, the Employment Agreement, dated as of April 12, 2004, by and between
the Company and Executive (the “Employment Agreement”) expired on April 11,
2008, and has not been renewed; and
WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company shall terminate effective as of the Separation Date
(as defined below); and
WHEREAS, the Parties have agreed to the terms and conditions relating to the
termination of Executive’s employment as set forth herein; and
WHEREAS, this Separation Agreement shall supersede and replace in all respects
any and all agreements and understandings between the Company and Executive
relating to Executive’s employment by and/or separation from the Company,
including but not limited to any provisions in the Employment Agreement that
survived the expiration of such Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:
1.  
Effective Date of Agreement.  This Separation Agreement shall become effective
and enforceable on the eighth day after the Separation Date (as defined below)
(the “Effective Date”).  Once effective, all of the terms, conditions, benefits
and restrictions of this Separation Agreement shall be fully enforceable and
binding on the Parties.

 
2.  
Termination of Employment.

 
a.  
Executive hereby resigns his employment and any and all positions he holds with
the Company and each of its subsidiaries and affiliates, including but not
limited to his positions as Chairman, President and Chief Executive Officer of
the Company, a director of the Company, the plan trustee of the Company’s 401(k)
plan, and president and a director of the 3305 Flamingo Condominium Association,
Inc., in each case effective as of the Separation Date (as defined
below).  Effective on the Separation Date, the Executive shall have no further
duties or responsibilities to be performed for the Company or any of its
subsidiaries or affiliates, other than as specified herein, and shall have no
authority to act or endeavor to act on behalf of the Company or any of its
subsidiaries or affiliates for any reason whatsoever.  For purposes of this
Separation Agreement, Executive’s “Separation Date” shall be April 14, 2008.

 
b.  
Any shares of Company common stock, stock options or other equity awards held by
Executive that are not vested or that are subject to forfeiture restrictions as
of the Separation Date shall be forfeited as of the Separation Date.

 
c.  
Executive will not receive any compensation or benefits from the Company after
the Separation Date, except as expressly hereinafter provided in this Separation
Agreement.  Executive and the Company each acknowledges and agrees that valid
consideration exists for the promises contained in this Separation Agreement.

 
3.  
Consideration to Executive.

 
a.  
The Company shall pay Executive’s accrued Annual Salary that is payable as of
the Separation Date in accordance with the Company’s normal payroll practices on
April 15, 2008.  As additional consideration, this April 15 payroll payment will
also include Executive’s Annual Salary for the remainder of the month of April.

 
b.  
Within one (1) business day after the Effective Date, the Company shall deliver
to Executive a check in the amount of $132,500 (One Hundred and Thirty Two
Thousand Five Hundred Dollars and No Cents), less applicable withholding taxes,
made payable to the Executive, and subject to compliance by Executive with all
of his obligations under this Agreement, within one hundred and eighty (180)
days after the Effective Date, the Company shall deliver, or cause to be
delivered, to Executive a check in the amount of $132,500 (One Hundred and
Thirty Two Thousand Five Hundred Dollars and No Cents), less applicable
withholding taxes, made payable to the Executive.

 
c.  
For the period from the Separation Date until the earlier of December 31, 2008,
or the date on which the Executive is eligible to receive similar coverage under
another employer’s group health insurance plan, the Company agrees to pay the
health insurance premiums for continuing coverage for Executive and his
dependents under the existing group health insurance plan maintained by the
Company for the benefit of its officers and employees provided Executive timely
provides the requisite election notice required under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).  The Executive shall promptly notify the
Company when the Executive becomes eligible to receive similar coverage under
another employer’s group health insurance plan.  To the extent any portion of
the COBRA payments made by the Company on behalf of the Executive pursuant to
this Section 3(c) are deemed to be compensation, the Company will gross up such
payments in an amount sufficient to cover any applicable withholding taxes on
such payments.  If the Executive has not become eligible to receive similar
coverage under another employer’s group health insurance plan by December 31,
2008, Executive shall have the right, at his cost, upon written notice to the
Company, to elect to continue coverage under the Company’s group health
insurance plan in accordance with COBRA until the earlier of expiration of the
18 month period following the Separation Date and the date on which the
Executive becomes eligible to receive similar coverage under another employer’s
group health insurance plan.

 
d.  
The Company agrees to reimburse Executive for the actual reasonable out of
pocket business expenses incurred by the Executive in connection with the
performance of his duties as Chief Executive Officer of the Company, subject to
delivery by the Executive to the Company of receipts and other appropriate
supporting documentation reasonably requested by the Company.

 
e.  
Executive shall be permitted to retain ownership of the laptop computer, the
home desktop computer and the cell phone that the Company has provided to him,
subject to the obligation of the Executive to make his laptop computer and home
desktop computer available to a representative from the Company on Monday, April
14, 2008, before the close of business, to enable the Company’s representative
to review the files, data and software stored on such laptop computer and
desktop computer and remove any data or files that constitute Confidential
Information (as hereinafter defined).

 
f.  
The Executive understands and agrees that all payments payable to the Executive
under Sections 3(a), 3(b) and 3(c) will be treated by the Company as
compensation expense.

 
4.  
Waiver, Release of Claims, and Covenant Not to Sue.

 
a.  
Executive, for himself, his agents, personal representatives, heirs and assigns,
hereby unconditionally releases and forever discharges the Company and all of
its affiliated entities and subsidiaries, as well as their respective officers,
directors, partners, owners, employees, agents, representatives, financial
advisors, predecessors and successors, whether in their individual or
representative capacities (collectively “Released Parties”) from any and all
liability of every kind and nature whatsoever arising out of or connected in any
way with Executive’s employment, or termination of employment, by the Company
and any of its affiliates or subsidiaries, or any other matter relating to the
Company or any of its affiliates or subsidiaries, or the business or assets of
any of them, both as to matters now known and those discovered hereafter,
including, without limitation, any and all claims for monetary relief,
injunctive relief, attorney fees, costs, back pay or unpaid wages, fringe
benefits, employment or reinstatement that could have been raised under common
law, wrongful discharge, breach of any contractual rights, both express or
implied, breach of any covenant of good faith and fair dealing, both express or
implied, any tort, any claim of invasion of privacy, any legal restrictions on
the Released Parties’ rights to terminate employees, and any federal, state, or
other governmental statute, regulation, ordinance, or directive, specifically
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Securities
Act of 1933, the Securities Exchange Act of 1934, and state securities
laws.  The foregoing also includes any and all claims Executive could have
brought or could bring as a partner, member, director, officer or employee of
any of the Released Parties and any and all claims Executive may have, in his
capacity as a shareholder, with respect to events occurring prior to the
Separation Date.  Executive covenants not to sue the Released Parties with
respect to any of the released claims or potential claims described above.  The
foregoing release does not waive or infringe Executive’s right to receive the
payments and benefits described in Section 3 hereof.  Notwithstanding anything
herein to the contrary, this Separation Agreement shall not impact or release
any rights that Executive may have, under the bylaws of the Company, applicable
insurance policies of the Company and/or under applicable law, to
indemnification with respect to liabilities, costs, losses and claims arising
from or related to Executive’s service as an officer, director or employee of
the Company, any parent, subsidiary or affiliate of the Company, or any of the
Released Parties.

 
b.  
The Company hereby unconditionally releases and forever discharges Executive,
his agents, personal representatives, heirs and assigns, from any and all
liability whatsoever for any acts, occurrences or omissions arising out of or
connected in any way with Executive’s performance or discharge of his duties as
a director or officer of the Company, employment, prospective employment, or
termination of employment by the Company and any of its affiliates or
subsidiaries, or any other matter relating to the Company or any of its
affiliates or subsidiaries, or the business or assets of any of them, both as to
matters now known and those discovered hereafter, except to the extent that the
Executive has engaged in any fraudulent or criminal conduct in the performance
of his duties while employed by the Company (the “Released Claims”); provided,
however, the Released Claims shall not include, and the Company is not releasing
the Executive for liability with respect to, existing third party claims against
the Company for which the Executive is not entitled to receive indemnification
from the Company in accordance with the Company’s Charter, Bylaws or Maryland
law.  Except as provided in the immediately preceding sentence, the Released
Claims shall include, without limitation, any and all claims for monetary
relief, injunctive relief, attorney fees, costs and claims the Company could
have brought or could bring against Executive as a shareholder, partner, member,
director, officer or employee of any of the Released Parties.  The Company
covenants not to sue the Executive with respect to any of the Released Claims
except to the extent that the Company determines in good faith that the
Executive has engaged in any fraudulent or criminal conduct in the performance
of his duties while employed by the Company; provided, that the Company will
reimburse Executive for all reasonable attorneys fees and other defense costs if
the Company brings suit against Executive alleging fraudulent or criminal
conduct and Executive is successful on the merits in defending the action as
determined by a final non-appealable order.

 
c.  
The Parties expressly understand and agree that the waivers, releases and
covenants not to sue set forth in clauses (a) and (b) above do not preclude
either Party from acting to enforce the terms, conditions, rights, obligations
and requirements of this Separation Agreement as provided herein.

 
d.  
This Separation Agreement is intended by the Parties to comply with the
requirements of the Older Workers Benefits Protection Act (29 U.S.C. §
626(f)).  To that end the Parties acknowledge that (a) Executive has read and
understands the terms of this Separation Agreement and he accepts them knowingly
and voluntarily, (b) the claims released by Executive pursuant to this
Separation Agreement include claims arising under the Age Discrimination in
Employment Act (29 U.S.C. § 626 et. seq.), (c) Executive does not waive any of
his rights or claims that may arise after the date this Separation Agreement is
effective, (d) the consideration provided in Section 3 of this Separation
Agreement in exchange for Executive’s release of claims is in addition to
anything of value which Executive is already entitled to receive from the
Company, (e) Executive has been advised in writing to consult with an attorney
prior to signing this Separation Agreement, (f) Executive has been given a
period of up to 21 days in which to consider the terms of this Separation
Agreement, and (g) Executive has a period of 7 days following the date he signs
this Separation Agreement to revoke it, and the Separation Agreement shall not
become effective or enforceable until the revocation period has expired, as
provided for in Section 1 herein.

 
5.  
Nondisclosure of Confidential Information.

 
a.  
Subject to the provisions of Section 5(b) below, Executive shall keep
confidential all secret or Confidential Information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses and properties, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies, except for secret or Confidential Information, knowledge or data
which becomes public knowledge (other than as a result of any act by the
Executive or any representatives of the Executive in violation of this
Separation Agreement).  Executive shall not, without the prior written consent
of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  The agreement made in this
Section 5 shall be in addition to, and not in limitation or derogation of, any
obligations otherwise imposed by law upon the Executive in respect of
confidential information of the Company.  “Confidential Information,” as used in
this Separation Agreement, means any and all confidential information (whether
recorded in documentary form or by electronic or other means) relating to the
properties, business methods, corporate plans, business plans, strategic plans,
employee information (including compensation, qualifications, and utilization),
management systems, finances, existing or developing business opportunities,
processes under development or development projects of the Company or any of its
affiliates or subsidiaries, or relating to the marketing or sales of any past,
present or future property or asset of any of them.  Confidential Information
also includes any other information in respect of which the Company owes an
obligation of confidentiality to any third party, knowledge of which Executive
acquired at any time during his employment by the Company or any of its
affiliated companies and which is not readily ascertainable to persons not
connected with the Company either at all or without significant expenditure of
labor, skill or money.  Confidential Information does not include, however,
information which (a) is or becomes generally available to the public other than
as a result of a disclosure by the Executive or any of his representatives, or
(b) becomes available to Executive on a non-confidential basis from a person
other than the Company or any of its representatives who is not known by
Executive to be bound by a confidentiality agreement with the Company or any of
its affiliates.  The nondisclosure obligation set forth in this Paragraph is in
addition to any fiduciary duties of Executive to maintain the confidentiality of
the Company’s Confidential Information and, to the extent not otherwise provided
herein, the Company’s trade secrets.

 
b.  
Notwithstanding the foregoing, the Company agrees that Executive shall have the
right to retain the possession and use of all studies, research, financial
models, documents, agreements, and other information developed or acquired by
Executive during his employment with the Company relating to the formation and
capitalization of a new Agency residential mortgage REIT that Executive has been
working on for the last several months (the “Agency REIT”); provided, however,
that the Company’s agreement to relinquish to Executive the right to retain the
possession and use of such studies, research, financial models, documents,
agreements, and other information shall be subject to, and is expressly made in
reliance on, the agreement of Executive to cause any such Agency REIT, or any
other similar newly-formed fund or business founded, in whole or in part, by
Executive, immediately upon completion by such Agency REIT, or any other similar
newly-formed fund or business founded, in whole or in part, by Executive, of
public or private capital raising transactions that cumulatively raise at least
$50 million of equity capital, to make a lump-sum payment to the Company in an
amount equal to the aggregate costs and expenses described on the attached
Schedule A.  The reimbursement obligation set forth in the proviso of the
immediately preceding sentence shall survive until the second anniversary of the
Separation Date, subject, however, to extension of the reimbursement obligation
until the fourth anniversary of the Separation Date if Executive is successful
in founding, in whole or in part, any such Agency REIT that raises in one or
more public or private capital raising transactions less than $50 million of
equity capital prior to the second anniversary of the Separation Date.  If any
such Agency REIT fails to timely make the payment to the Company described in
the immediately preceding sentence, the Company shall have, in addition to all
other remedies available to the Company at law or in equity, a right of set-off
with respect to that portion of Executive’s severance that is payable 180 days
after the Effective Date pursuant to Section 3(b) of this Separation Agreement.

 
6.  
Non-Solicitation and Non-Hire.  Executive agrees that, for a period of one (1)
year following the Separation Date,

 
a.  
Executive shall not, without the Company’s prior written consent, directly or
indirectly, whether for himself or on behalf of any other person, firm,
corporation or other business organization, knowingly (i) solicit or encourage
to leave the employment or other service of the Company or any of its
affiliates, or (ii) hire or participate in the hiring of, any then current
employee or exclusive independent contractor thereof, and

 
b.  
Executive will not, whether for his own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the Company’s or any of its affiliates’ relationship with any
person who, during the term of Executive’s employment with the Company, is or
was a customer, client, financing counterparty, hedging counterparty, trading
counterparty or other person, firm, corporation or other business organization
with which the Company or any of its affiliates has a business relationship
(each a “Company Business Contact”).  In addition, Executive agrees, prior to
the Effective Date of this Agreement, that he shall not, without the prior
written of the Company, such consent not to be unreasonably withheld,
communicate in any manner whatsoever, whether written or oral, with any Company
Business Contact, except to the extent expressly requested by the
Company.  Executive agrees that the Company has the right, for a period of
fifteen (15) days after the Separation Date, to request, upon at least 24 hours
prior notice, and Executive agrees to comply with any such request, that
Executive participate, together with one or more other Company officers, in one
or more conference calls with certain Company Business Contacts designated by
the Company in order to provide such Company Business Contacts with appropriate
assurances regarding the ongoing stability and adequacy of the Company’s
operations and management as of the Separation Date.

 
7.  
Acknowledgement of Enforceability of Covenants.  It is agreed by the Parties
that the covenants contained in Sections 5 and 6 impose a fair and reasonable
restraint on Executive in light of the activities and business of the Company on
the date of the execution of this Separation Agreement and the current plans of
the Company; but it is also the intent of the Company and Executive that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the Company and its affiliates throughout the term of
these covenants. Executive also acknowledges that this restraint will not
prevent him from earning a living in his chosen field of work.

 
a.  
In the event any court of competent jurisdiction shall determine that the scope,
time or other restrictions set forth herein are unreasonable, then it is the
intention of the Parties that such restrictions be enforced to the fullest
extent that such court deems reasonable, and this Separation Agreement shall
thereby be reformed to reflect the same.

 
b.  
It is specifically agreed that the duration of the period during which the
agreements and covenants of Executive made in Sections 5 and 6 shall be
effective shall be computed by excluding from such computation any time during
which Executive is in violation of any provision of Sections 5 and 6.

 
c.  
Notwithstanding any of the foregoing, if any applicable law, judicial ruling or
order shall reduce the time period during which Executive shall be prohibited
from engaging in any competitive activity described in Sections 5 and 6 hereof,
the period of time for which Executive shall be prohibited pursuant to Sections
5 and 6 hereof shall be the maximum time permitted by law.

 
8.  
Consultation in Advance of Action.  Before Executive engages in any action which
may reasonably be construed as a violation of this Separation Agreement, or as
to which Executive believes the application of the Separation Agreement is not
clear, specifically including the provisions of Sections 5 and 6 above,
Executive agrees to contact and confer with the Chief Executive Officer of the
Company, or his designee, regarding Executive’s intended action, to make a good
faith effort to avoid a violation, and to discuss the availability of
alternative courses of action that would not result in a violation.  Both
Parties agree to engage in such discussions in good faith.

 
9.  
Injunctive and Contractual Relief.  Executive understands and agrees that the
covenants contained in Sections 5 and 6 are special, unique and of an
extraordinary character.  Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the foregoing covenants, and because
of the immediate and irreparable damage that could be caused to the Company for
which it would have no other adequate remedy, in the event of any default,
breach or threatened breach of these Sections by Executive, the Company shall be
entitled to institute and prosecute legal proceedings to enforce its rights
hereunder, and shall be entitled specifically to injunctive relief and to such
other and further relief as may be available to the Company at law and/or in
equity.  Executive hereby waives any right to require the posting of a bond in
the event the Company seeks injunctive and/or other equitable relief to enforce
this Separation Agreement.  The rights, obligations and remedies provided in
this section shall be in addition to, and not in lieu of, any rights,
obligations and/or remedies imposed by applicable law under statutes enforcing
the protection of trade secrets and other confidential and proprietary
information.

 
10.  
Covenant to Cooperate in Legal Proceedings.  The Executive agrees to cooperate
in good faith with and provide reasonable assistance to the Company, upon its
reasonable request, with respect to the defense or prosecution of any
litigation, investigation or other legal proceeding involving the Company that
arises or has arisen prior to the Separation Date.

 
11.  
Severability.  The Parties understand and agree that every Section, and each
subpart, sub-paragraph or provision therein, of this Separation Agreement is
separable, severable and divisible from the rest of the Separation
Agreement.  If any Section, subpart, sub-paragraph or provision herein is ruled
invalid, illegal, unenforceable or void by any arbitrator, regulatory agency or
court of competent jurisdiction, the Parties understand and agree that the
remainder of this Separation Agreement shall continue to be enforceable to the
fullest extent permitted by law.  If the Company defaults on any its payment
obligations to the Executive hereunder and fails to correct such default within
48 hours after receiving written notice of the default from the Executive, the
Executive shall have no further obligations under this Agreement; provided,
however, if the Company does not make a payment to Executive hereunder because
the Company disputes in good faith its obligation to make such payment as a
result of a failure on the part of Executive to comply with his obligations
under this Agreement, then the failure to make such payment shall not be deemed
to be a payment default hereunder unless and until such dispute is resolved in
favor of the Executive.

 
12.  
Choice of Governing Law and Venue.  The Parties (a) understand and agree that
the validity, interpretation, construction and performance of this Separation
Agreement, as well as the rights of the Parties under this Separation Agreement,
shall be governed in accordance with the laws of the State of Florida, without
regard to its conflicts of law principles; and (b) irrevocably and
unconditionally submit to the exclusive jurisdiction of the courts of the State
of Florida and federal courts sitting in the State of Florida with respect to
all actions and proceedings arising out of or relating to this Separation
Agreement and the transactions contemplated hereby.

 
13.  
Full Integration.  This Separation Agreement constitutes the entire agreement
between the parties regarding the resignation of Executive’s employment with the
Company.  It fully supersedes any and all prior oral or written representations,
communications or agreements between the parties pertaining to its subject
matter, including the Employment Agreement.  The Parties understand and agree
that by executing this Separation Agreement, the Parties mutually and
voluntarily release one another from each and every of their respective rights
and obligations under the Employment Agreement and agree that Executive’s
Employment Agreement shall be void and shall have no further force or effect
whatsoever.  The Parties further acknowledge that no written or oral
representations inconsistent with or additional to the terms and conditions of
this Separation Agreement have been made or reached.  Except as provided herein,
the parties further agree that no modification, amendment or waiver of any of
the provisions of this Separation Agreement shall be effective unless made in
writing, specifically referring to this Separation Agreement, and signed by
Executive and the Company.

 
14.  
Disputes.  Each Party to this Separation Agreement shall be entitled to seek any
and all relief to which it or he, as applicable, is entitled with respect to any
violation or threatened violation by the other Party of this Separation
Agreement.  Except as otherwise set forth herein, in the event a Party
institutes any proceeding to enforce his or its legal rights under, or to
recover damages for breach by the other Party of, this Separation Agreement, the
prevailing Party shall be entitled to recover from the other Party any actual
expenses for attorney’s fees and disbursements incurred by such prevailing
Party.

 
15.  
No Waiver.  The Parties acknowledge and agree that the failure to enforce at any
time any of the provisions of this Separation Agreement or to require at any
time performance by any party of any of the provisions hereto shall in no way be
construed as a waiver of such provision or affect the validity of this
Separation Agreement or any part thereof, or the right of each party thereafter
to enforce each and every provision in accordance with the terms of this
Separation Agreement.

 
16.  
Assignability.  This Separation Agreement is not assignable by Executive but is
assignable by the Company.  This Separation Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.  The Company
agrees to cause its successors and assigns to assume the Company’s liabilities
and obligations set forth in this Separation Agreement.

 
17.  
Non-Disclosure of Agreement.  The Parties agree to keep any and all matters
relating to this Separation Agreement, including its existence, terms and the
negotiations and circumstances which led to this Separation Agreement,
confidential such that they will not disclose such matters to any person or
entity at any time; provided that (1) the Company may disclose such matters to
(i) any of its officers, directors, partners, owners, agents, auditors,
representatives and employees, to the extent necessary to implement this
Separation Agreement, (ii) any prospective purchaser of the Company’s business
in order to comply with the Company’s disclosure obligations to or due diligence
requests by any prospective purchaser of the Company’s business, (iii) its
shareholders and prospective investors through filings with the Securities and
Exchange Commission in order to comply with its public company reporting and
disclosure obligations, and (iv) any party to the extent required by law, and
(2) the Executive may disclose this Separation Agreement to his counsel, his tax
and financial advisors and his immediate family members, and the Executive may
discuss his separation from the Company and this Separation Agreement with
persons with whom he has a personal relationship to the extent such persons
inquire of him regarding these matters so long as the Executive does not
misrepresent in any manner the terms of his separation.

 
18.  
Non-Disparagement.  The Parties agree that they will not take any action or make
any comment which impugns, defames, disparages, criticizes, negatively
characterizes or casts in an unfavorable light, the other.  Executive’s
obligation under this Paragraph shall apply to the Company and to the Released
Parties, including their officers, directors, management, employees, agents and
other representatives.  Executive agrees not to voluntarily provide assistance
or information to any person or entity pursuing any claim, charge or complaint
against the Company, except that nothing herein shall be interpreted to limit
Executive’s right to confer with counsel or to provide truthful testimony
pursuant to subpoena or notice of deposition or as otherwise required by law.

 
19.  
Counterparts.  This Separation Agreement may be executed in counterparts, each
of which shall be deemed an original for all purposes.

 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

Both Parties have read this Separation Agreement, understand and agree to its
terms and enter into it voluntarily.  By signing below, Executive acknowledges
that he is receiving a signed copy of this Separation Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be signed as of the day and year first below written.



   
BIMINI CAPITAL MANAGEMENT, INC.
Date:                                                  April 14, 2008
 
/s/ Robert E. Cauley
By:  Robert E. Cauley
Title:  President & Chief Executive Officer
                                   
Date:                                                  April 14, 2008
 
/s/ Jeffrey J. Zimmer
JEFFREY ZIMMER






